Case 2:19-cv-10607-VAR-RSW ECF No. 28, PageID.209 Filed 03/22/21 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CLINTON STRANGE,
              Plaintiff,                           No. 19-10607
v.                                                 District Judge Victoria A. Roberts
                                                   Magistrate Judge R. Steven Whalen
TEXT RIPPLE, INC.,
              Defendant.
                                         /

                                OPINION AND ORDER
       On February 28, 2019, Plaintiff filed a pro se civil complaint against corporate

Defendant Text Ripple, Inc. (“Text Ripple”), alleging violations of the Telephone
Consumer Protection Act. Before the Court is Plaintiff’s Motion for Leave to File for
Default Judgment or Alternatively to Move the Court to Enforce a Settlement Agreement

[ECF No. 26]. For the reasons discussed below, the Plaintiff’s request to enforce a
settlement agreement is DENIED, but his request for leave to file a motion for default

judgment is GRANTED.

                                       I.    FACTS
       In his complaint, Plaintiff states that Defendant Text Ripple is a Michigan
Corporation whose registered agent is Keith Gloster, 45658 Rathmore Drive, Macomb,
MI, 48044. Complaint, ECF No. 1, PageID.3. Plaintiff himself is a resident of Louisiana.

Id. On July 1, 2019, Plaintiff filed a motion to extend the time for service or process,
stating that he received an email from Mr. Hans Hegge, who was listed as the president of
Text Ripple, indicating that Text Ripple was sold to another company in 2017. [ECF No.

13, PageID.119]. In his motion, Plaintiff stated that “after an exhaustive investigation,” he

                                             -1-
Case 2:19-cv-10607-VAR-RSW ECF No. 28, PageID.210 Filed 03/22/21 Page 2 of 6



learned that the new owner was Simplismarter, Inc., a Massachusetts corporation whose
registered agent is Business Filings Incorporated, 155 Federal Street, Suite 700, Boston,

MA, 02110. Id., PageID.119-120. On August 9, 2019, Plaintiff filed a motion for
Marshal’s service on Text Ripple’s newly identified registered agent, Business Filings

Incorporated [ECF No. 14, PageID.132-135]. On September 19, 2019, in response to the
Court’s order for supplemental briefing, Plaintiff filed a supplemental brief stating that
“[o]n July 15, 2019, an unknown party dissolved Text Ripple.” [ECF No. 16,
PageID.146]. Attached as an exhibit was a printout from the Michigan Department of

Licensing and Regulatory Affairs (“LARA”) listing the last registered agent as Keith
Gloster. Id., PageID.150.

       On October 18, 2019, the Court entered an Order Regarding Service [ECF No. 17,

PageID.155-164].1 The Court accepted Plaintiff’s allegation that Text Ripple was
dissolved on July 15, 2019, and noted that Plaintiff first attempted service before that

date. However, it was unclear whether or not Text Ripple had completed winding up its

corporate affairs by that date. If it had, then Text Ripple would not be the proper
Defendant, but if it was in fact still winding up its corporate affairs, it would be. Id.,

PageID.160-161, citing Tax Increment Finance Auth. v. Liberty Mutual Ins. Co., 771
F.Supp.2d 791, 794 (E.D. Mich. 2011). Nevertheless, given that Text Ripple’s
dissolution was recent, the Court found that “there is a distinct possibility that it has not

yet wound up its affairs and remains subject to service.” Id., PageID.162. However, the
Court found that service on the Massachusetts corporation would not be effective service
on Text Ripple, and ordered Marshal’s service on Hans Hegge, its former


       1
      The order was entered by then-Magistrate Judge, now District Judge Stephanie
Dawkins Davis. The case was reassigned to me on August 30, 2020 [ECF No. 25].
                                              -2-
Case 2:19-cv-10607-VAR-RSW ECF No. 28, PageID.211 Filed 03/22/21 Page 3 of 6



owner/president:
       “For the reasons stated above, the undersigned GRANTS Strange’s motion
       for an extension of time to serve the summons and complaint. Further, the
       court ORDERS Strange to provide the address for Text Ripple’s president,
       Hans Hegge, within 21 days of entry of this order. Upon receipt of the
       referenced information, the court will issue an order directing the United
       States Marshals Service to effectuate service on Text Ripple via its last
       president by serving the summons and a copy of the complaint on him in
       accordance with Michigan Court Rule 2.105(D)(3).” Id., PageID.163.
       On July 2, 2020, a Return of Service was filed showing that on February 10, 2020,

Hans Hegge signed a receipt for the summons and complaint, which was sent to him by
certified mail [ECF No. 22]. Plaintiff requested entry of default [ECF No. 23], and on

July 30, 2020, the Clerk’s Office entered a default against Defendant Text Ripple [ECF

No. 24].

       Plaintiff has also attached to his present motion a purported transcript of a
telephone conversation he had with one Jaret Christopher “from Text Ripple” on March
13, 2020. ECF No. 26, PageID.202-206. Plaintiff suggests that during the course of this

conversation, he and Mr. Christopher agreed to settle the case.

                                     II.   DISCUSSION

                                A.    Settlement Agreement
       “Settlement agreements are a type of contract and are therefore governed by

contract law.” Bamerilease Capital Corp. v. Nearburg, 958 F.2d 150, 152 (6th Cir. 1992).
Therefore, “whether a settlement agreement is a valid contract between the parties is
determined by reference to state substantive law governing contracts generally.” Id. In

Michigan (as in most, if not all American jurisdictions), “[t]he primary goal in the
construction or interpretation of any contract is to honor the intent of the parties.”
Rasheed v. Chrysler Corp., 445 Mich. 109, 127 n. 28, 517 N.W.2d 19 (1994). But even

where there is a written memorialization, or where an agreement is placed on the record,

                                              -3-
Case 2:19-cv-10607-VAR-RSW ECF No. 28, PageID.212 Filed 03/22/21 Page 4 of 6



it may not be enforceable if there is still ambiguity or uncertainty as to the parties' mutual
understanding of all material terms. See Therma-Scan, Inc. v. Thermoscan, Inc., 217 F.3d

414, 419 -420 (6th Cir. 2000). “The Court must have a measure of confidence and
certainty that the parties have in fact share a meeting of the minds as to all material

terms.” Audi v. Shokan Coachworks, Inc., 2006 WL 2811272, at *4 (E.D. Mich. Sept. 28,
2006)(Whalen, M.J.). The grant or denial of a motion to enforce a settlement agreement is
entrusted to the court's discretion. Re/Max International, Inc. V. Realty One, Inc., 271
F.3d 633, 646 (6th Cir.2001).

       There are several problems with Plaintiff’s contention that he reached an
enforceable settlement agreement with Text Ripple. The typed transcript that Plaintiff

submitted is not authenticated and may or may not accurately reflect what was discussed.

Additionally, it is unclear from the transcript whether Mr. Christopher has the authority to
enter into a settlement on behalf of Text Ripple. He purports to say that he bought the

company “probably two years ago,” but that he has “completely abandoned the business.”

ECF No. 26, PageID.202. Service was ordered on Hans Hegge, the former owner, and
Plaintiff previously stated that it was Simply Smarter, the Pennsylvania corporation,

which was Text Ripple’s successor. In addition, it is unclear that Plaintiff and Mr.
Christopher reached a firm agreement. They discussed the possibility that Plaintiff could
seek damages from the Massachusetts company’s (Simply Smarter’s) franchisee. When

Plaintiff states, “And I’m still gonna go after the franchisee,” Mr. Christopher replies,
“Go after them. They were the ones that sent the messages...We had been hacked, uh, as
far as a virus, on our WordPress website but those messages came from a spooky, uh,

factory. (laughs) Not us.” Id., Page ID.203-204. He indicates he might “go 500 bucks,”
and Plaintiff replies, “I’ll go 650 if you give up the franchisee.” Id., PageID.204. Mr.


                                              -4-
Case 2:19-cv-10607-VAR-RSW ECF No. 28, PageID.213 Filed 03/22/21 Page 5 of 6



Christopher states that he thinks the franchisee is in Texas, and indicates he might settle
for $650 if he could obtain and send some information about the franchisee. Id.,

PageID.204-205. He says he will send Plaintiff a follow-up email by the following
Monday. Id., PageID. 205-206. However, Plaintiff has not provided any information that

Mr. Christopher indeed followed up.
       So, we have an unauthenticated transcript of a conversation with someone who
may or may not have authority to bind a company that may or may not still be in business,
and who indicates he will, in addition to paying $650 to clear up the matter, provide

information he may or may not be able to obtain about a franchisee of the Massachusetts
company that may or may not be located in Texas. And although he says he will follow up

with an email, he does not do so. Apart from the question of whether Mr. Christopher had

the authority to enter into a settlement, this does not give me much confidence that there
was a meeting of the minds, or that Mr. Christopher had the intent to enter into a binding

agreement. And finally, we do not have personal jurisdiction over Mr. Christopher.

       Therefore, the Plaintiff’s motion to enforce a settlement agreement will be denied.

                                  B.     Default Judgment
       Although Plaintiff’s motion does not provide any substantive arguments in support
of a default judgment, he merely asks for leave to file such motion. Because Mr. Hegge
was served and the Clerk has entered a default, Plaintiff does appear to have a basis under

Fed.R.Civ.P. 55(b) to request a default judgment.

                                  III.    CONCLUSION
       Plaintiff’s motion [ECF No. 26] is DENIED to the extent that he seeks

enforcement of a settlement agreement.




                                             -5-
Case 2:19-cv-10607-VAR-RSW ECF No. 28, PageID.214 Filed 03/22/21 Page 6 of 6



      The motion is GRANTED to the extent that Plaintiff may file a motion for default
judgment.

      IT IS SO ORDERED.



                                       s/ R. Steven Whalen
                                       R. STEVEN WHALEN
                                       UNITED STATES MAGISTRATE JUDGE
Dated: March 22, 2021




                           CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on March 22, 2021, electronically and/or by U.S. mail.

                                       s/Carolyn M. Ciesla
                                       Case Manager




                                         -6-
